DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
 
Status of Claims
Applicant’s amendments filed 06/08/2021 have been entered.  Claims 24-43 are pending, claims 25-28 and 31-43 have been withdrawn from consideration, and claims 24 and 29-30 are currently under consideration for patentability under 37 CFR 1.104.  Previous objections to the drawings and rejections under 35 U.S.C. 112(b) have been withdrawn in light of Applicant’s amendments and arguments.  Response to arguments found below.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg et al. (U.S. 2018/0249894).
With respect to claim 24, Kolberg et al. teaches an endoscope cap attachable to and detachable from an endoscope including a lever (45) pivotally located at a distal end of an insertion part of the endoscope and having an elevator connection part (452) configured as a 
a bottomed cylindrical cover (3) having an opening end which is attachable to and detachable from a distal end of the insertion part of the endoscope (para [0064]); 
a pedestal (34) fixed to an inside of the cover and penetrated by an elevator attachment hole (FIG. 5); and 
an elevator (2) located inside the cover and having an elevator shaft (26) inserted into the elevator attachment hole, an elevating part (24) protruding in a direction intersecting the elevator shaft, and a connection concave part (22) into which the elevator connection part is inserted and being opened at the opening end side of the elevator, the elevator being pivotable around the elevator shaft with respect to the pedestal.
Kolberg et al. does not teach the connection concave part is a round hole.  However, Kolberg et al. shows that at the time of invention, there had been a recognized need to have a detachable tool elevator that is able to linearly engage and disengage with a lever located on the tip of the endoscope.  At the time of invention there were a finite number of shapes of the lever and connection concave part to choose from, such that one of ordinary skill in the art could have pursued a round configuration with reasonable expectation of success.
With respect to claim 29, Kolberg et al. teaches the cover includes, at an inner surface, an attachment projection (32) formed in a line along the opening end (FIG. 2).
With respect to claim 30, Kolberg et al. teaches the cover has a window part (31) opened at a side surface, and the elevator is pivotable in a direction of changing a distance between the elevator and the window part (FIG. 5 for example).

Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795